DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
I.	The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
		
	1. A non-transitory computer-readable medium storing a video game processing program for causing a computer of a server to perform functions to control progress of a video game using positional information of a user terminal of a user in response to a user operation, the functions comprising: firstly arranging an object determined on a basis of a user operation as a first object at a position determined on a basis of a position of the user terminal in a virtual space corresponding to map information of a real space; secondly arranging an object with which a predetermined event is associated at a position determined on a basis of a position of the first object as a second object in the virtual space after a time determined in accordance with the first object elapses from a time when the first object is arranged; and generating the predetermined event in accordance with a positional condition regarding the position of the user terminal and a position of the second object.
	The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Managing personal behavior or relationships or interactions between people
	The claims are directed towards managing personal behavior or relationships between people, which is considered to be abstract ideas according to the 2019 guidelines. 
	                          Prong 2: Does the Claim recite additional elements that integrate the exception in 		          to a practical application of the exception?
		iii.	Although the claims recite additional limitations, such as a server, the said 				additional limitation do not integrate the exception into a practical application 				of the exception. For example, the claims require additional limitations such as 			an interface, memory, and display components. 
		iv.	These additional limitation do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
	Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite at least one server, however, viewed as a whole, the additional element is indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11 are rejected under 35 U.S.C. 102(a) as being anticipated by the video game “Clash of Clans”, released 2012. 
Regarding claims 1, 10, and 11, Clash of Clans, hereinafter Clans, discloses a non-transitory computer-readable medium storing a video game processing program, (0:00 – 16:07 of NPL), for causing a computer of a server to perform functions to control progress of a video game using positional information of a user terminal of a user in response to a user operation, (1:00 – 1:27 of NPL), the functions comprising firstly arranging an object determined on a basis of a user operation as a first object at a position determined on a basis of a position of the user terminal in a virtual space corresponding to map information of a real space, (1:00 – 1:27 of NPL), secondly arranging an object with which a predetermined event is associated at a position determined on a basis of a position of the first object as a second object in the virtual space after a time determined in accordance with the first object elapses from a time when the first object is arranged, (7:45 – 8:13 of NPL), and generating the predetermined event in accordance with a positional condition regarding the position of the user terminal and a position of the second object, (7:45 – 8:13 of NPL). 
Regarding claim 2, Clans discloses selecting a predetermined number of in-game elements from a plurality of in-game element owned by the user in the video game on a basis of the user operation, wherein the firstly arranging includes arranging the first object of a type corresponding to the selected in-game element, and wherein the secondly arranging includes arranging the second object corresponding to the type of the arranged first object, (7:45 of NPL). 
Regarding claim 3, Clans discloses thirdly arranging the second object at a position to which the user terminal is caused to move from the position of the user terminal, (7:45 – 8:13 of NPL).
Regarding claims 4 and 5, Clans discloses wherein the generating includes generating the event that gives a predetermined task to the user, and wherein the functions further comprise giving the user a privilege corresponding to the task in a case where the task is achieved, (1:00 – 1:27 of NPL). 
Regarding claims 6 and 7, Clans discloses wherein the firstly arranging includes restricting arrangement of first objects so that a number of the first objects arranged in the virtual space does not exceed a predetermined number, (1:00 – 1:27 of NPL).
Regarding claim 8, Clans discloses fourthly arranging a third object in a case where a predetermined condition is satisfied, at least an effect by the third object that the user can obtain depending upon a corresponding event thereof being different from that by the second object, (7:45 – 8:13 of NPL).
Regarding claim 9, Clans discloses wherein the secondly arranging includes arranging the second object at a position located from the position of the first object by a predetermined distance, (1:00 – 1:27 of NPL).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715